DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 8/2/2021 and 9/15/2021 have been considered.  

Drawings
The drawings filed on 12/28/2020 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 18 and 20 of U.S. Patent No. 10,278,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in every instance as compared to the patented claims.
Instant claim 2 is broader than patented claim 1.  
Instant claim 3 is broader than patented claim 3.  
Instant claim 11 is broader than patented claim 5.  
Instant claim 20 is broader than patented claims 18 and 20.

Allowable Subject Matter
Claims 16-19 are allowed.
Claims 4-10, 12-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
While parts of Applicant’s independent claim 16 can be found in the prior art, the entirety of the claim recites a particular combination that is neither taught nor suggested by the prior art.  
	For instance, Kurata et al. (US-8,438,127) describes a behavior pattern analysis system for a mobile terminal that predicts a future location based on matching the current location and movement from multiple behavior patterns based on behaviors during a short period of time under analysis and a second behavior pattern based on behaviors during a longer period of time under analysis.  However, Kurata does not utilize geo-fence (i.e. predefined partitions of a geographical area) based location events, determining a relevance measure relating the respective partition to one or more predetermined locations, allocating the predefined partitions into a plurality of brackets corresponding, respectively, to a plurality of distinct ranges of relevance measures when predicting future locations.  
	Matsuura et al. (US-2006/0156209) describes an application that predicts an application that a user will use at a specific location based on behavior patterns of the user, but differs from the claimed invention by not utilizing geo-fence (i.e. predefined partitions of a geographical area) based location events, determining a relevance measure relating the respective partition to one or more predetermined locations, allocating the predefined partitions into a plurality of brackets corresponding, respectively, to a plurality of distinct ranges of relevance measures when predicting future locations.  
	Similarly, Goldstein et al. (US-2017/0161649) describes a system for modifying data intake storage location based on a predictive model, but again fails to describe geo-fence (i.e. predefined partitions of a geographical area) based location events, determining a relevance measure relating the respective partition to one or more predetermined locations, allocating the predefined partitions into a plurality of brackets corresponding, respectively, to a plurality of distinct ranges of relevance measures when predicting future locations.  
	Accordingly, Applicant’s claims are allowed for these reasons and the stated differences between the claim language and the pertinent prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew C Sams/Primary Examiner, Art Unit 2646